NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AMKOR TECHNOLOGY, INC.,
Appellan,t,
V. -
INTERNATIONAL TRADE COMMISSI@N, -
Appellee, `
and
CARSEM (M) SDN BHD, CARSEM
SEMICONDUCTOR SDN BHD (ALS0 KNOWN AS
REcAMs SDN BHD), AN1) CARSEM, INC.,
In.tervenors. `
2010-1550 _
011 appeal from the United StateS Internati0r1al Trade
CommiSsion in InVestigati0n N0. 337-TA-5U1.
ON MOTION
0 R D E R
Upon consideration of the motion to withdraw Karin
J. Nort0n as counsel for Arnk0r Techno1ogy, Inc.,

AMKOR TECH V. ITC
IT IS ORDERED THATZ
The motion is granted
2
FOR THE COURT
 0 6  /s/ J an I-Iorbaly
Date J an Horba1y
ccc Michae1Liberman, Esq.
Louis S. Mastriani, Esq.
ConStantine L. Trela, Jr., ESq.
C1erk
Karin J. Norton, Esq. Fg|E`Ep
U.S.COURT 0 APPEALS FOR
321 THE FEDERAL C|RCU|T
DEC 0 6 2010
.|AN HGRBALY
CLERK
\_
\_